       Case 2:21-cv-00757-SPL Document 6 Filed 05/03/21 Page 1 of 2




 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                             )    No. CV-21-00757-PHX-SPL
     Staci Burk,
 9                                             )
                                               )
                       Plaintiff,              )    ORDER
10                                             )
     vs.
11                                             )
                                               )
     Arizona Democratic Party, et al.,         )
12                                             )
13                     Defendants.             )
                                               )
14                                             )

15          The Court has received Plaintiff Staci Burk’s Complaint and Motion for

16   Emergency Injunctive Relief, Temporary Restraining Order, and Request for Emergency

17   Show Cause Hearing (with Notice). (Docs. 4, 5)

18          Plaintiff’s claims are based on alleged spoliation of evidence “subject to

19   proceeding currently pending before the United States Supreme Court.” (Doc. 4 at 2)

20   Plaintiff petitioned the Supreme Court for a writ of certiorari in matter No. 20-1243, Burk

21   v. Ducey, et al. on March 3, 2021. (Doc. 4 at 4) The United States Supreme Court denied

22   certiorari in a memorandum opinion on May 3, 2021. Burk v. Ducey, et al., No. 20-1243,

23   2021 WL 1725205 (U.S. May 3, 2021). The underlying case on which this matter is

24   based no longer exists. Therefore, Plaintiff’s claims are mooted. See Kearns v. Ford

25   Motor Co., 567 F.3d 1120, 1127 (9th Cir. 2009) (quoting United States v. Geophysical

26   Corp. of Alaska, 732 F.2d 693, 698 (9th Cir.1984)) (“A claim is moot if it has lost its

27   character as a present, live controversy.”).

28          Therefore,
       Case 2:21-cv-00757-SPL Document 6 Filed 05/03/21 Page 2 of 2




 1           IT IS ORDERED denying Plaintiff’s Motion for Emergency Injunctive Relief,
 2   Temporary Restraining Order, and Request for Emergency Show Cause Hearing (with
 3   Notice). (Doc. 5)
 4           IT IS FURTHER ORDERED dismissing Plaintiff’s Complaint (Doc. 4) as
 5   moot.
 6           IT IS FURTHER ORDERED that the Clerk of Court shall terminate this action
 7   accordingly.
 8           Dated this 3rd day of May, 2021.
 9
10                                                  Honorable Steven P. Logan
                                                    United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
